UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6014


KARL KEVIN HILL,

                      Plaintiff – Appellant,

          v.

JOEL ZIEGLER, Warden;    PA-C   HSA    LEWIS    BRESCOACH;    MICHAEL
WATERS, Physician,

                      Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00142-JPB-JES)


Submitted:   June 16, 2011                      Decided:     June 20, 2011


Before NIEMEYER and     GREGORY,      Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karl Kevin Hill, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Karl   Kevin    Hill   appeals    the    district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed   the     record    and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Hill v. Ziegler, No. 2:09-cv-00142-JPB-JES (N.D.W. Va.

Oct. 7, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument      would    not    aid   the   decisional

process.



                                                                          AFFIRMED




                                        2